                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

ANTAO PROPERTIES LLC, and
SAMIR KOLAR, on behalf of
themselves and others
similarly situated,

     Plaintiffs,

v.                                       Case No. 8:19-cv-3058-T-33AAS

FIRST AMERICAN TITLE
INSURANCE COMPANY,

     Defendant.
______________________________/

                                   ORDER

     This matter comes before the Court upon consideration of

Defendant First American Title Insurance Company’s Motion to

Dismiss   Second   Amended    Complaint      (Doc.    #   47),    filed   on

February 21, 2020. Plaintiffs Antao Properties LLC and Samir

Kolar responded on March 6, 2020. (Doc. # 48). For the reasons

that follow, the Motion is granted in part and denied in part.

I.   Background

     On   November   14,     2017,       Antao   Properties      and   Kolar

contracted   to    purchase    a     property    in   Pinellas     County,

Florida. (Doc. # 41 at 3). They agreed to pay cash for the

property. (Id.). The seller designated First American “to be

the Closing Agent for the procurement of title insurance and



                                     1
to   perform   closing      services   (‘Closing     Services’)   in

connection with the transaction.” (Id. at 5).

     The   contract   was   the   standard   “‘AS   IS’   Residential

Contract for Sale and Purchase” approved by the Florida Bar

(“FARBAR Contract”). (Id. at 3). Paragraph 9 of the FARBAR

Contract relates to closing costs and title insurance. (Id.).

Subparagraph 9(c) states:

     (c) TITLE EVIDENCE AND INSURANCE: At least ______
     (if left blank, then 15, or if Paragraph 8(a) is
     checked, then 5) days prior to Closing Date (“Title
     Evidence Deadline”), a title insurance commitment
     issued by a Florida licensed title insurer, with
     legible copies of instruments listed as exceptions
     attached thereto (“Title Commitment”) and, after
     Closing, an owner’s policy of title insurance (see
     STANDARD A for terms) shall be obtained and
     delivered to Buyer. If Seller has an owner’s policy
     of title insurance covering the Real Property, a
     copy shall be furnished to Buyers and Closing Agent
     within 5 days after Effective Date. The owner’s
     title policy premium, title search and closing
     services   (collectively,   “Owner’s   Policy   and
     Charges”) shall be paid, as set forth below. The
     title insurance premium charges for the owner’s
     policy and any lender’s policy will be calculated
     and allocated in accordance with Florida law, but
     may be reported differently on certain federally
     mandated closing disclosures and other closing
     documents. For purposes of this Contract “municipal
     lien search” means a search of records necessary
     for the owner’s policy of title insurance to be
     issued without exception for unrecorded liens
     imposed pursuant to Chapters 159 or 170, F.S., in
     favor of any governmental body, authority or
     agency.

(Id. at 4).



                                  2
      In the contract, Antao Properties and Kolar checked the

option beneath Subparagraph 9(c) specifying that “Seller

shall designate Closing Agent and pay for Owner’s Policy and

Charges, and Buyer shall pay the premium for Buyer’s lender’s

policy   and   charges   for   closing   services   related   to   the

lender’s policy, endorsements and loan closing.” (Id.).

      “Pursuant to Paragraph 9(c)(i), charges and fees are

only to be paid by the Buyer in the event the transaction is

being financed by a lender.” (Id.). Antao Properties and Kolar

reason that, “[s]ince the Contract here was an all-cash

transaction with no lender, [they] were not responsible for

any loan or title agent closing fees, title policy premiums

or lender endorsements.” (Id.).

      First American “performed Closing Services in connection

with the transaction for which [it] charged a fee (‘Closing

Services Fee’)” and the “Contract provided that the Closing

Services Fee would only be charged to, and collected from,

the Seller.” (Id. at 5).

      Yet, at closing, First American presented a settlement

disclosure statement (“Settlement Statement”), which shows

that First American both charged the seller with an authorized

Closing Services Fee and charged Antao Properties and Kolar

an   allegedly   unauthorized    Closing   Services   Fee   of   $150.


                                  3
(Id.). First American “knew or should have known that it was

not permitted to charge [Antao Properties and Kolar] a Closing

Services Fee.” (Id. at 6).

      Antao Properties and Kolar “relied on [First American]

to prepare all closing documents, including the Settlement

Statement, in accordance with their respective Contracts with

Sellers.” (Id.). They “signed their Settlement Statements .

. . under a mistake of fact that the charges, receipts, and

disbursements in their Settlement Statements were allocated,

charged, and calculated correctly in accordance with their

Contracts with Sellers.” (Id.).

      Antao Properties and Kolar allege that First American

has   similarly   charged   other   buyers   an   improper   Closing

Services Fee in contravention of paragraph 9(c)(i) of the

FARBAR Contract. Accordingly, the seek to represent a class

of similar individuals defined thusly:

      All   Buyers  in   all   cash   real  estate   sale
      transactions in Florida, that used an “AS IS”
      Residential Contract for Sale and Purchase form
      approved by the Florida Bar and Florida Association
      of Realtors, that selected sub-paragraph (i) of
      section 9(c), but who were charged and paid a
      Closing Agent Closing Services Fee, during the four
      years precedent to the date of filing the
      Complaint, through and until the date Notice is
      provided to the Class.
(Id. at 7).



                                4
      Antao Properties initiated this action in state court on

November 6, 2019. (Doc. # 1-1). First American removed the

action to this Court on the basis of the Class Action Fairness

Act. (Doc. # 1). Antao Properties then filed a first amended

complaint on December 17, 2019 (Doc. # 5), which First

American moved to dismiss. (Doc. # 34).

      With leave of Court, Antao Properties subsequently filed

a second amended complaint (Doc. # 41), adding Kolar as

another Plaintiff. The second amended complaint asserts five

counts: gross negligence (Count I); negligence (Count II);

breach   of   fiduciary    duty   (Count      III);   unjust   enrichment

(Count IV); and violation of the Florida Deceptive and Unfair

Trade    Practices   Act    (“FDUTPA”)     (Count     V).   (Id.).    First

American again moves to dismiss (Doc. # 47), and Antao

Properties and Kolar have responded. (Doc. # 48). The Motion

is ripe for review.

II.   Legal Standard

      On a motion to dismiss pursuant to Rule 12(b)(6), this

Court accepts as true all the allegations in the complaint

and   construes   them     in   the   light    most   favorable      to   the

plaintiff. Jackson v. Bellsouth Telecomms., 372 F.3d 1250,

1262 (11th Cir. 2004). Further, the Court favors the plaintiff

with all reasonable inferences from the allegations in the


                                      5
complaint. Stephens v. Dep’t of Health & Human Servs., 901

F.2d 1571, 1573 (11th Cir. 1990). But,

     [w]hile a complaint attacked by a Rule 12(b)(6)
     motion to dismiss does not need detailed factual
     allegations, a plaintiff’s obligation to provide
     the grounds of his entitlement to relief requires
     more than labels and conclusions, and a formulaic
     recitation of the elements of a cause of action
     will not do. Factual allegations must be enough to
     raise a right to relief above the speculative
     level.
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)(internal

citations omitted). Courts are not “bound to accept as true

a legal conclusion couched as a factual allegation.” Papasan

v. Allain, 478 U.S. 265, 286 (1986). The Court must limit its

consideration to well-pleaded factual allegations, documents

central   to   or   referenced   in    the   complaint,   and   matters

judicially noticed. La Grasta v. First Union Sec., Inc., 358

F.3d 840, 845 (11th Cir. 2004).

III. Analysis

     First American argues that the second amended complaint

should be dismissed with prejudice for failure to state a

claim. The Court will address the various arguments in turn.

     A.    Allegation of an Improper Charge

     First American argues that all counts of the second

amended   complaint     should    be     dismissed   because     Antao




                                  6
Properties and Kolar have not plausibly pled that their

purchase contract precluded First American from charging them

the $150 fee for closing services. (Doc. # 47 at 9). First

American contends that the FARBAR Contract is not a contract

between First American and Antao Properties and Kolar and

thus     “was not intended to, and does not define, the entire

universe of services that may be provided by First American

to [Antao Properties and Kolar].” (Id. at 10).

       Additionally, First American argues that the Settlement

Statement, attached to the second amended complaint, “shows

that First American, in fact, followed the directions set

forth by the parties in the FARBAR Contract” because it

charged the seller for “all three components of the ‘Owner’s

Policy    and   Charges’:   (1)   $1,115   for   the   owner’s   title

insurance premium, (2) $150 for the tile search fee, and (3)

$325 for closing services, including those related to the

owner’s policy.” (Id. at 12). According to First American,

“Paragraph 9(c)(i) addresses only those closing services

associated with the issuance of a title insurance policy.”

(Id. at 13).

       In response, Antao Properties and Kolar emphasize the

plain language of the contract, which defines “Owner’s Policy

and Charges” as the “owner’s title policy premium, title


                                   7
search and closing services” — not just closing services

“related to the owner’s policy,” as First American would read

the contract. (Doc. # 48 at 9-10). Thus, according to Antao

Properties and Kolar, “[g]iving meaning to every term, the

unambiguous and plain language of the FARBAR Contract shows

that all fees for Closing Services unrelated to a loan were

to be charged only to the Seller, which [First American]

failed to do.” (Id. at 11). Alternatively, Antao Properties

and    Kolar    argue    that   the   FARBAR   Contract       is   ambiguous

regarding closing services. (Id. at 11-13).

       The Court will not resolve the parties’ disagreement

over the correct interpretation of the contract at the motion

to dismiss stage. Indeed, “the Court ‘may not engage in

contract interpretation at the motion to dismiss stage, as

these arguments are more appropriate for summary judgment.’”

Geter v. Galardi S. Enterprises, Inc., 43 F. Supp. 3d 1322,

1328    (S.D.    Fla.    2014)(quoting    McKissack      v.    Swire      Pac.

Holdings, Inc., No. 09–22086–Civ, 2011 WL 1233370, at *3 (S.D.

Fla. Mar. 31, 2011)). Even if the meaning of Paragraph 9(c)

is clear and unambiguous, “[i]nterpretation of a clear and

unambiguous      contractual     provision     is   a   question     of   law

properly       decided    on    summary   judgment.”      Ben-Yishay       v.

Mastercraft Dev., LLC, 553 F. Supp. 2d 1360, 1373 (S.D. Fla.


                                      8
2008). And, if Paragraph 9(c) is ambiguous, interpretation of

its meaning would require reference to extrinsic evidence —

again, a summary judgment matter. See BioHealth Med. Lab.,

Inc. v. Cigna Health & Life Ins. Co., 706 F. App’x 521, 524

(11th Cir. 2017)(“Should a contractual term be ambiguous —

that is, reasonably susceptible to more than one meaning —

then a reviewing court can consider extrinsic evidence to

resolve   the    ambiguity.”);   Whitney   Nat.   Bank   v.   SDC

Communities, Inc., No. 8:09-cv-1788-EAK-TBM, 2010 WL 1270266,

at *5 (M.D. Fla. Apr. 1, 2010)(“[A]t the motion to dismiss

stage, it is inappropriate to decide whether language in a

contract is ambiguous and then make determinations based on

what one party believes the language of the contract to

say.”).

     Upon review, the Court finds that Antao Properties and

Kolar’s theory — that the “closing services” fees to be paid

by the seller included all closing services fees charged by

First American, except closing services fees related to a

lender’s policy — is plausible. That is sufficient for now.

The Court will not dismiss the amended complaint based on

this argument.




                                 9
     B.     Gross Negligence

     Next, even accepting Antao Properties and Kolar’s theory

that the $150 fee was improper, First American argues that

Count I, for gross negligence, is due to be dismissed. (Doc.

# 47 at 15-19).

     To state a cause of action for gross negligence, Antao

Properties and Kolar must allege “(1) the existence of a

composite of circumstances which, together, constitute an

imminent or clear and present danger amounting to more than

the normal and usual peril; (2) a showing of chargeable

knowledge or awareness of the imminent danger; and (3) an act

of omission occurring in a manner which evinces a conscious

disregard of the consequences.” Deutsche Bank Nat. Tr. Co. v.

Foxx, 971 F. Supp. 2d 1106, 1117 (M.D. Fla. 2013).

     According to First American, Antao Properties and Kolar

“have not sufficiently pled that First American ‘consciously

disregard[ed]’ that imminent harm would be the result of its

actions.” (Doc. # 47 at 16). First American insists that the

second    amended   complaint’s   allegation   that   it   “made   the

conscious or active decision to either not read, or to ignore

what it did read in the Contract” (Doc. # 41 at 13) is an

improper legal conclusion that cannot support a claim. (Doc.

# 47 at 16).


                                  10
     The Court disagrees with First American. While Antao

Properties    and     Kolar’s    allegations        of   First     American’s

knowledge are thin, they are sufficient. The second amended

complaint     alleges     that     First     American       charged       Antao

Properties and Kolar, as well as other class members, the

closing services fee despite knowing that it was not permitted

to do so under the FARBAR Contract. (Doc. # 41 at 6, 13).

Furthermore, the second amended complaint alleges that First

American     “wholly     failed       to     review”      or      “recklessly

disregarded” Paragraph 9(c) of the FARBAR Contract “when

allocating and charging costs to the Buyer and Seller.” (Id.

at 12).

     Taken together and accepted as true at this stage, these

allegations     plausibly       support    that     First      American    had

“chargeable knowledge or awareness of the imminent danger” of

charging Antao Properties and Kolar — as well as potential

class members — with an improper fee. Deutsche Bank Nat. Tr.

Co., 971 F. Supp. 2d at 1117. The Court will not dismiss the

gross negligence claim.

     C.      FDUTPA

     First    American    argues      that    the    FDUTPA      claim    fails

because    First    American     is   statutorily        exempt    from   such

claims. Specifically, FDUTPA specifies that it does not apply


                                      11
to   “[a]ny    person    or     activity    regulated       under   laws

administered   by”     “[t]he   Office     of   Insurance    Regulation

[‘OIR’] of the Financial Services Commission [‘FSC’]” or

“[a]ny   person   or     activity      regulated    under     the   laws

administered by the former Department of Insurance which are

now administered by the Department of Financial Services.”

Fla. Stat. § 501.212(4)(a) & (d).

     First American insists that it “is regulated by the OIR

of the FSC and the activities at issue are regulated under

the laws administered by the former Department of Insurance,

now by the Department of Financial Services.” (Doc. # 47 at

19). First American is a title insurer licensed by the OIR.

(Id.); see Carles Constr., Inc. v. Travelers Cas. & Sur. Co.

of Am., No. 09-CV-23645, 2013 WL 12061474, at *1 (S.D. Fla.

Feb. 11, 2013)(“The [OIR] is responsible for all activities

concerning insurers or other risk bearing entities.”). And,

according to First American, “the activities implicated by

[Antao Properties and Kolar’s] claims are regulated under the

laws administered by the former Department of Insurance (now

by the Department of Financial Services).” (Doc. # 47 at 20).

     First American is correct. “FDUTPA does not apply to

insurance companies.” Zarrella v. Pac. Life Ins. Co., 755 F.

Supp. 2d 1218, 1226 (S.D. Fla. 2010)(citations omitted). The


                                  12
Zarrella court dismissed the FDUTPA claim with prejudice

because the defendant was an insurance company. See Id.

(“Pacific Life is an insurance company, so FDUTPA does not

apply to claims against Pacific Life. Accordingly, because

Plaintiffs’ allegations cannot support this claim as a matter

of law, the Court will dismiss Plaintiffs’ FDUTPA claim with

prejudice.”); see also Antoine v. State Farm Mut. Auto. Ins.

Co., 662 F. Supp. 2d 1318, 1326 (M.D. Fla. 2009)(“Pursuant to

Fla. Stat. § 501.212(4)(d), the [FDUTPA] does not apply to

insurance companies regulated under the laws administered by

the former Department of Insurance, now the Department of

Financial   Services.   The   Defendant   State   Farm   Mutual

Automobile Insurance Company, as its name reflects, is an

insurance company. Therefore, no cause of action may be

maintained against it under the [FDUTPA].”).

     The Court is not persuaded by Antao Properties and

Kolar’s argument that the Court should ignore the fact that

First American is an insurance company because First American

also engages in activities that might not be regulated by the

Office of Insurance Regulation or Department of Financial

Services. See United HealthCare of Fla., Inc. v. Brown, No.

06-20481-CIV, 2006 WL 8433492, at *2 (S.D. Fla. June 7,

2006)(“Notwithstanding Cigna’s status as an insurer licensed


                              13
under the provisions of the Code, [plaintiff] argues that

Cigna should not be deemed exempt from the FDUTPA because

some of Cigna’s activities may not be regulated by the Office

or   the   laws    administered    by     the   former    Department   of

Insurance.    No      authority    is     cited     for    [plaintiff]’s

interpretation of the FDUPTA as requiring both the person and

all of the activities to be regulated by the Office or the

laws administered by the former Department of Insurance.

Indeed,    such   a   reading   appears    to   contradict    the   plain

language of the statute, which confers an exemption on any

regulated    ‘person    or   activity.’”).1       Thus,   because   First

American is an insurance company regulated by the OIR, the

FDUPTA claim must be dismissed with prejudice.

      Accordingly, it is now


1 Furthermore, the Court is not persuaded by Antao Properties
and Kolar’s reference to State Farm Mut. Auto. Ins. Co. v.
Physicians Injury Care Ctr., Inc., 427 F. App’x 714, 723 (11th
Cir. 2011), rev’d in part on other grounds sub nom. State
Farm Mut. Auto. Ins. Co. v. Williams, 824 F.3d 1311 (11th
Cir. 2014). (Doc. # 48 at 14). There, the Court advised that
“Florida courts resolve questions about the applicability of
[Fla Stat. § 501.212(4)(a)] by looking to the activity, which
is the subject of the lawsuit, and whether that activity is
subject to the regulatory authority of the [OIR].” Id.
However, that court looked to the “activity” engaged in by
the defendants because the defendants were not insurance
companies and, thus, not “persons” regulated by the OIR. Id.
Here, however, First American is a “person” regulated by the
OIR, so the Court need not analyze the nature of the
“activity” in which First American engaged.


                                   14
    ORDERED, ADJUDGED, and DECREED:

    Defendant   First   American   Title   Insurance   Company’s

Motion to Dismiss Second Amended Complaint (Doc. # 47) is

GRANTED IN PART AND DENIED IN PART. The FDUTPA claim, Count

V, is DISMISSED WITH PREJUDICE. All other claims survive.

First American’s answer to the second amended complaint is

due within 14 days of the date of this Order.

    DONE and ORDERED in Chambers in Tampa, Florida, this

27th day of March, 2020.




                              15
